Exhibit 10.4

EXECUTION VERSION

TWELFTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

THIS TWELFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT, (this “Twelfth
Amendment”) is made as of this 12th day of April, 2017 by and among REVOLUTION
LIGHTING TECHNOLOGIES, INC., a Delaware corporation (“RLT”), LUMIFICIENT
CORPORATION, a Minnesota corporation (“Lumificient”), LIGHTING INTEGRATION
TECHNOLOGIES, LLC, a Delaware limited liability company (“LIT”), SEESMART
TECHNOLOGIES, LLC, a Delaware limited liability company (“Seesmart Tech”),
RELUME TECHNOLOGIES, INC., a Delaware corporation (“Relume”). TRI-STATE LED DE,
LLC, a Delaware limited liability company (“Tri-State”), VALUE LIGHTING, LLC, a
Delaware limited liability company (“Value Lighting”), ALL AROUND LIGHTING,
L.L.C., a Texas limited liability company (“All Around”). ENERGY SOURCE, LLC, a
Rhode Island limited liability company (“Energy Source”), REVOLUTION LIGHTING –
E-LIGHTING, INC., a Delaware corporation (“RLT-E-Lighting”), SEESMART, INC., a
Delaware corporation (“Seesmart”), and TNT ENERGY, LLC, a Massachusetts limited
liability company (“TNT Energy”, and together with RLT, Lumificient, LIT,
Seesmart Tech, Relume, Tri-State, Value Lighting, All Around, Energy Source,
RLT-E-Lighting, and Seesmart, singly and collectively, jointly and severally,
“Borrowers” and each a “Borrower”), the Guarantors party hereto (each a
“Guarantor” and collectively, jointly and severally, the “Guarantors”; and,
together with the Borrowers, each an “Obligor” and collectively, jointly and
severally, the “Obligors”), and BANK OF AMERICA, N.A., a national banking
association (“Lender”).

W I T N E S S E T H:

WHEREAS, the Obligors and the Lender are parties to a certain Loan and Security
Agreement, dated as of August 20, 2014 (as amended, modified, supplemented or
restated and in effect from time to time, collectively, the “Loan Agreement”).

WHEREAS, the Obligors have requested that the Lender modify and amend certain
terms and conditions of the Loan Agreement.

WHEREAS, the Lender is willing to so modify and amend certain terms and
conditions of the Loan Agreement, subject to the terms and conditions contained
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Obligors and the Lender agree as follows:

1. Capitalized Terms. All capitalized terms used herein and not otherwise
defined shall have the same meaning herein as in the Loan Agreement.

 

1



--------------------------------------------------------------------------------

2. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:

 

  (a) The definition of “Guarantors” as contained in Section 1.1 of the Loan
Agreement (Definitions) is hereby deleted in its entirety and the following
substituted in its stead:

“Guarantors: Value Lighting Houston, Break One, RLT-ES and TNT Holdco, and each
Borrower as to each other Borrower, and each other Person that guarantees
payment or performance of Obligations. Pledgor is also a non-recourse Guarantor
to the extent set forth in Pledgor’s Guaranty dated as of the Third Amendment
Effective Date.”

 

  (b) The definition of “Pledged Cash Collateral” as contained in Section 1.1 of
the Loan Agreement (Definitions) is hereby deleted in its entirety and the
following substituted in its stead:

“Pledged Cash Collateral: means all of Pledgor’s right, title and interest in
and to the cash and other assets more particularly described in the Cash
Collateral Pledge Agreement and which shall be under the sole dominion and
control of the Lender. As of the Twelfth Amendment Effective Date, the aggregate
amount of Pledged Cash Collateral is $10,000,000.”

 

  (c) The provisions of Section 1.1 of the Loan Agreement (Definitions) are
hereby amended by inserting the following new definitions in their applicable
alphabetical orders:

“Twelfth Amendment: means that certain Twelfth Amendment to Loan and Security
Agreement, dated as of April 12, 2017, by and among the Obligors and the
Lender.”

“Twelfth Amendment Effective Date: means April 12, 2017.”

3. Ratification of Loan Documents. Except as specifically amended by this
Twelfth Amendment, all of the terms and conditions of the Loan Agreement and of
each of the other Loan Documents shall remain in full force and effect. The
Obligors hereby ratify, confirm, and reaffirm all of the representations,
warranties and covenants contained therein. Further, the Obligors warrant and
represent that no Event of Default exists, and nothing contained herein shall be
deemed to constitute a waiver by the Lender of any Event of Default which may
nonetheless exist as of the date hereof.

4. Breach. Without limiting the provisions of the Loan Documents, a breach of
any agreement, covenant, warranty, representation or certification of the
Obligors under this Twelfth Amendment and/or the failure of the Obligors to
perform its obligations under this Twelfth Amendment shall constitute an Event
of Default under the Loan Agreement.

5. Waiver. Each Obligor acknowledges, confirms and agrees that it has no claims,
counterclaims, offsets, defenses or causes of action against the Lender with
respect to amounts outstanding under the Loan Agreement or otherwise. To the
extent such claims, counterclaims, offsets, defenses and/or causes of actions
should exist, whether known or unknown, at law or in equity, each Obligor hereby
WAIVES same and RELEASES the Lender from any and all liability in connection
therewith.

 

2



--------------------------------------------------------------------------------

6. Conditions Precedent to Effectiveness. This Twelfth Amendment shall not be
effective until each of the following conditions precedent has been fulfilled to
the sole satisfaction of the Lender:

 

  (a) This Twelfth Amendment shall have been duly executed and delivered by the
respective parties hereto, and shall be in full force and effect and shall be in
form and substance satisfactory to the Lender.

 

  (b) All action on the part of the Obligors necessary for the valid execution,
delivery and performance by the Obligors of this Twelfth Amendment and all other
documentation, instruments, and agreements to be executed in connection herewith
shall have been duly and effectively taken and evidence thereof satisfactory to
the Lender shall have been provided to the Lender.

 

  (c) The Lender shall have received an Omnibus Officer’s and Member’s
Certificate of duly authorized officers and members, as applicable, of each of
the Obligors certifying (i) that the attached copies of such Obligor’s Organic
Documents are true and complete, and in full force and effect, without amendment
except as shown; (ii) that an attached copy of resolutions authorizing execution
and delivery of the Twelfth Amendment and all documents referenced therein and
related thereto are true and complete, and that such resolutions are in full
force and effect, were duly adopted, have not been amended, modified or revoked,
and constitute all resolutions adopted with respect to this credit facility; and
(iii) to the title, name and signature of each Person authorized to sign such
documents.

 

  (d) The Pledgor shall have increased the amount of Pledged Cash Collateral
deposited under the Cash Collateral Pledge Agreement by an additional
$3,000,000, resulting in an aggregate balance of Pledged Cash Collateral of
$10,000,000.

 

  (e) The Lender shall have received a fully-executed copy of that certain
Ratification and Third Amendment to Pledge and Security Agreement made by the
Pledgor in favor of the Lender, in form and substance satisfactory to the
Lender.

 

  (f) The Obligors shall have executed and delivered to the Lender such
additional documents, instruments, and agreements as the Lender may reasonably
request.

 

  (g) In accordance with the terms and conditions of Loan Agreement, the
Obligors shall pay to Lender (i) all costs and expenses of the Lender,
including, without limitation, reasonable attorneys’ fees, in connection with
the preparation, negotiation, execution and delivery of this Twelfth Amendment
and all documents related thereto and/or associated therewith through and
including April 12, 2017 in the amount of $8,333.24, and (ii) the outstanding
attorneys’ fees due prior to the Twelfth Amendment Effective Date in the amount
of $13,908.30.

 

3



--------------------------------------------------------------------------------

7. Miscellaneous.

 

(a) This Twelfth Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered
shall be an original, and all of which together shall constitute one instrument.
Delivery of an executed signature page of this Twelfth Amendment (or any notice
or agreement delivered pursuant to the terms hereof) by facsimile transmission
or electronic transmission shall be as effective as delivery of a manually
executed counterpart hereof; provided that the Obligors shall deliver originals
of all applicable documents referenced in this Twelfth Amendment by no later
than three (3) Business Days after the Twelfth Amendment Effective Date.

 

(b) This Twelfth Amendment expresses the entire understanding of the parties
with respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

 

(c) Any determination that any provision of this Twelfth Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this Twelfth Amendment.

 

(d) THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS TWELFTH AMENDMENT AND
ANY DISPUTE ARISING OUT OF THE RELATIONSHIP BETWEEN THE PARTIES HERETO, WHETHER
IN CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY THE INTERNAL LAWS
OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF
LAW).

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Twelfth Amendment as a sealed
instrument by their respective duly authorized officers.

 

LENDER: BANK OF AMERICA, N.A. By:  

LOGO [g372619ex10_4pg05.jpg]

Name:   CYNTHIA G. STANNARD Title:   SR. VICE PRESIDENT

[Signatures Continue on Next Page]

 

5



--------------------------------------------------------------------------------

BORROWERS:

REVOLUTION LIGHTING TECHNOLOGIES, INC.

By:

 

LOGO [g372619ex10_4pg06a.jpg]

Name:

 

James A. DePalma

Title:

 

Chief Financial Officer

LUMIFICIENT CORPORATION

By:

 

LOGO [g372619ex10_4pg06b.jpg]

Name:

 

James A. DePalma

Title:

 

President, Secretary and Treasurer

LIGHTING INTEGRATION TECHNOLOGIES, LLC

By:

 

LOGO [g372619ex10_4pg06c.jpg]

Name:

 

James A. DePalma

Title:

 

President

SEESMART TECHNOLOGIES, LLC

By:

 

LOGO [g372619ex10_4pg06d.jpg]

Name:

 

James A. DePalma

Title:

 

President



 

RELUME TECHNOLOGIES, INC.

By:

 

LOGO [g372619ex10_4pg06e.jpg]

Name:

 

James A. DePalma

Title:

 

President, Secretary and Treasurer

[Signatures Continue on Next Page]

[Signature Page to Twelfth Amendment to Loan and Security Agreement]



--------------------------------------------------------------------------------

TRI-STATE LED DE, LLC

By:

 

LOGO [g372619ex10_4pg07a.jpg]

Name:

 

James A. DePalma

Title:

 

President

VALUE LIGHTING, LLC

By:

 

LOGO [g372619ex10_4pg07b.jpg]

Name:

 

James A. DePalma

Title:

 

President

ALL AROUND LIGHTING, L.L.C.

By:

 

LOGO [g372619ex10_4pg07c.jpg]

Name:

 

James A. DePalma

Title:

 

President

ENERGY SOURCE, LLC

By:

 

LOGO [g372619ex10_4pg07d.jpg]

Name:

 

James A. DePalma

Title:

 

Secretary and Treasurer

REVOLUTION LIGHTING – E-LIGHTING, INC.

By:

 

LOGO [g372619ex10_4pg07e.jpg]

Name:

 

James A. DePalma

Title:

 

President, Treasurer and Secretary

[Signatures Continue on Next Page]

[Signature Page to Twelfth Amendment to Loan and Security Agreement]



--------------------------------------------------------------------------------

SEESMART, INC.

By:

 

LOGO [g372619ex10_4pg08a.jpg]

Name:

 

James A. DePalma

Title:

 

President and Secretary

TNT ENERGY, LLC

By:

 

LOGO [g372619ex10_4pg08b.jpg]

Name:

 

James A. DePalma

Title:

 

Manager

[Signatures Continue on Next Page]

[Signature Page to Twelfth Amendment to Loan and Security Agreement]



--------------------------------------------------------------------------------

GUARANTORS:

VALUE LIGHTING OF HOUSTON, LLC

By:

 

LOGO [g372619ex10_4p9a.jpg]

Name:

 

James A. DePalma

Title:

 

President:

BREAK ONE NINE, INC.

By:

 

LOGO [g372619ex10_4p9b.jpg]

Name:

 

James A. DePalma

Title:

 

President

REVOLUTION LIGHTING TECHNOLOGIES – ENERGY SOURCE, INC.

By:

 

LOGO [g372619ex10_4p9c.jpg]

Name:

 

James A. DePalma

Title:

 

Secretary and Treasurer

REVOLUTION LIGHTING TECHNOLOGIES – TNT ENERGY, LLC

By:

 

LOGO [g372619ex10_4p9d.jpg]

Name:

 

James A. DePalma

Title:

 

Manager

[Signature Page to Twelfth Amendment to Loan and Security Agreement]